Citation Nr: 1754806	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  13-25 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date prior to December 6, 2006 for the grant of service connection for ischemic heart disease.

2.  Entitlement to a rating in excess of 10 percent for ischemic heart disease prior to December 13, 2011.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970, including service in Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  No communication or medical record prior to December 6, 2006 may be interpreted as a formal or informal claim of entitlement to service connection for ischemic heart disease or coronary artery disease.  

2.  Prior to December 13, 2011, the Veteran's service connected ischemic heart disease was manifested by a workload of 3 METS or less with dyspnea, fatigue, and angina.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to December 6, 2006 for the grant of service connection for ischemic heart disease (coronary artery disease) have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.114, 3.400, 3.816 (2017).

2.  The criteria for a 100 percent rating for ischemic heart disease have been met prior to December 13, 2011.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Earlier Effective Date

The Veteran seeks an effective date prior to December 6, 2006 for the grant of service connection for ischemic heart disease.  He essentially contends that he has had the condition since the early 1980s and that his effective should be based on when he was first diagnosed with a heart condition.

A. Relevant Law

The assignment of effective dates of awards is generally governed by 38 U.S.C. § 5110.  Unless specifically provided otherwise, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C. § 5110; 38 C.F.R. § 3.400(b)(2).  However, if a claim is received within one year from the date of discharge or release from service, the effective date of an award for disability compensation to a Veteran shall be the day following the date of discharge or release.  Id. 

If the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  38 C.F.R. § 3.114.  In no event shall the increase be retroactive for more than one year from the date of application for the award or the date of administrative determination, whichever is earlier.  See 38 U.S.C. § 5110(g); 38 C.F.R. § 3.114.  If a claim is reviewed on the initiative of VA within one year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).  If a claim is reviewed at the claimant's request more than one year after the effective date of the law, the effective date of the award may be one year prior to the date of receipt of such request, if the Veteran met all the criteria of the liberalizing law or issue at that time.  38 C.F.R. § 3.114(a)(3).

In cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above.  That is, VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Specifically, a Nehmer class member is defined as a Vietnam veteran who has a covered herbicide disease.  See 38 C.F.R. § 3.816.

According to 38 C.F.R. § 3.816(b)(2) a "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection pursuant to the Agent Orange Act of 1991.  Ischemic heart disease was not added to the list of presumptive disabilities until August 31, 2010. See 75 Fed. Reg. 53,202 (August 31, 2010).  Notwithstanding the language of 38 C.F.R. § 3.816, however, notice accompanying the issuance of the final August 31, 2010 rule specifically notes the Nehmer provisions apply to the newly covered diseases, to include ischemic heart disease.  Id.  Given the foregoing, the Board concludes the Veteran is a Nehmer class member as defined in the law.

Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for disability compensation for the covered herbicide disease either pending before VA on May 3, 1989, or that was received by VA between that date and the effective date of the applicable liberalizing law.  See 38 C.F.R. § 3.816 (c)(1) and (c)(2).  When none of the requirements of 38 C.F.R. § 3.816 are met, the effective date of the award shall be determined in accordance with 38 C.F.R. §§ 3.114 and 3.400.  38 C.F.R. § 3.816 (c)(4).

B. Analysis

In the instant case, the Veteran did not file a claim for ischemic heart disease or any other cardiovascular condition prior to the effective date of service connection, which is December 6, 2006.  VA also did not deny compensation for ischemic heart disease, or any disability that could be reasonably construed as ischemic heart disease, prior to that date.  To the contrary, the only service connection claim filed by the Veteran and/or decided by VA prior to December 2006 was a service connection claim for a back disability, which was denied in a February 1971 rating decision.  

Because the Veteran did not file a claim for ischemic heart disease prior to December 2006, and because VA did not issue any decision regarding service connection for ischemic heart disease prior to December 2006, the provisions of 38 C.F.R. § 3.816 do not avail him, and the effective date of the award shall be determined in accordance with 38 C.F.R. §§ 3.114 and 3.400.  38 C.F.R. § 3.816 (c)(4).

As discussed above, 38 C.F.R. § 3.400 provides that the effective date of an award of service connection is the date the claim was received or the date entitlement arose, whichever is later.  In the instant case, although the Veteran clearly had ischemic heart disease for many years prior to December 2006, there is no evidence he filed a claim for the condition before that date.  Accordingly, this provision does not provide a basis for an earlier effective date than the currently assigned date of December 6, 2006.

Thus, the only remaining avenue for an earlier effective date in this case is through 38 C.F.R. § 3.114.  Under this regulation, if the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  In no event shall the increase be retroactive for more than one year from the date of application for the award or the date of administrative determination, whichever is earlier.  See 38 C.F.R. § 3.114(a).  If a claim is reviewed at the claimant's request more than one year after the effective date of the law, the effective date of the award may be one year prior to the date of receipt of such request, if the Veteran met all the criteria of the liberalizing law or issue at that time. See 38 C.F.R. § 3.114(a)(3).

In this case, ischemic heart disease was not added to the list of diseases presumed to be related to herbicide exposure until August 2010.  As such, the effective date of an award of service connection under § 3.114 cannot be earlier than August 2010.  As the Veteran was granted service connection, effective in December 2006, § 3.114 also does not avail him.  

The fact that the Veteran's ischemic heart disease existed prior to December 6, 2006 and is etiologically linked to his military service is not in dispute in this case.  Even accepting these facts, the effective date for assignment is determined by application of the laws and regulations as discussed above.  The Board understands the Veteran's belief that an earlier effective date may be warranted to reflect the earlier onset of his ischemic heart disease; however, December 6, 2006 is the earliest effective date permitted in this case under the applicable laws and regulations governing the assignment of effective dates.  The Veteran has not identified any legal authority for assigning an earlier effective date in this case.  To the extent that the Veteran's request for an earlier effective date essentially relies upon an appeal for an award on an equitable basis (i.e., a sense of fairness and just due), the Board must emphasize that it may only grant entitlement to VA benefits authorized by law, and does not have authority to grant benefits on an equitable basis.  See 38 U.S.C. § 503; Harvey v. Brown, 6 Vet. App. 416 , 425 (1994) ("no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress").

There is no legally valid basis presented in this case for the assignment of any effective date prior to December 6, 2006.  The Board finds that the earliest possible effective date for the award of service connection for ischemic heart disease is December 6, 2006, and that the claim for an earlier effective date must be denied.

II. Increased Rating Prior to December 13, 2011

The Veteran was assigned a 100 percent rating for his service connected ischemic heart disease, effective December 13, 2011.  He seeks a rating in excess of 10 percent prior to that date and has specifically argued that a 100 percent evaluation is warranted from the effective date of service connection.  

To obtain a 100 percent rating for ischemic heart disease, the following must be shown: chronic congestive heart failure, or; workload of three METs or less results in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2017).

The Veteran was assigned a 100 percent rating for ischemic heart disease effective December 13, 2011 largely based on the results of a VA examination that occurred on that date.  The December 2011 VA examination, among other things, found that the Veteran had a workload of 3 METS or less with associated angina.  The record, however, demonstrates that severe symptoms that led to the 100 percent evaluation did not have their genesis on December 13, 2011 when the Veteran was actually scheduled for a VA examination.  To the contrary, the Veteran complained of similar symptoms before that date.  He specifically noted being unable to do household chores, having limited mobility, and fatigability as a result of ischemic heart disease.  These symptoms appear to be congruent with the METS level found on examination.  See September 2011 VA examination report (describing a 1-3 METS level as consistent with activities such as eating, dressing, taking a shower, or slow walking).  The September 2011 VA examination report also noted that a METS level of greater than 3 to 5 was consistent with light yard work, mowing lawn, and brisk walking.  The Veteran and his spouse have credibility indicated that he could not perform these activities prior to September 2011.  Moreover, private treatment records dated prior to September 2011 also reveal prior myocardial infarction, "progressive exertional angina", and placement of a stent.

In short, the record demonstrates that the Veteran has had severe ischemic heart disease symptoms from the effective date of service connection to the present.  Such symptoms did not begin when the Veteran reported for his VA examination in September 2011, but had been in existence for some time.  Accordingly, a 100 percent rating prior to September 13, 2011 is warranted.



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an effective date prior to December 6, 2006 for the grant of service connection for ischemic heart disease is denied.

Entitlement to a 100 percent rating for ischemic heart disease prior to December 13, 2011 is granted.




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


